Name: Commission Regulation (EEC) No 2079/91 of 12 July 1991 concerning the stopping of fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 17. 7 . 91 Official Journal of the European Communities No L 193/5 COMMISSION REGULATION (EEC) No 2079/91 of 12 July 1991 concerning the stopping of fishing for cod by vessels flying the flag of Portugal tered in Portugal have reached the quota allocated for 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 of 20 December 1990 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 793/91 (4), provides for cod quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division II b by vessels flying the flag of Portugal or regis HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions II b by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1991 . Fishing for cod in the waters of ICES division II b by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 378 , 31 . 12. 1990, p. 1 . (4) OJ No L 82, 28 . 3 . 1991 , p. 2.